t c memo united_states tax_court estate of kwang lee deceased anthony j frese executor petitioner v commissioner of internal revenue respondent docket nos filed date frank agostino michael p mattaliano and soh-yung erica son for petitioner lisa m rodriquez for respondent memorandum opinion laro judge this case is currently before the court on petitioner’s motion for leave to amend the petition to allege the affirmative defense of equitable_recoupment in estate of lee v commissioner tcmemo_2007_371 estate of lee i we held that the estate of kwang lee decedent’s estate was not entitled to claim a marital_deduction under sec_2056 because kwang lee decedent died after his wife kyoung lee ms lee the estates of decedent and ms lee filed their respective federal estate_tax returns as if decedent had predeceased ms lee consistent therewith ms lee’s estate reported that most of decedent’s wealth passed to her as decedent’s surviving_spouse and was taxable to her estate petitioner argues in support of the subject motion that our holding in estate of lee i means that ms lee’s estate should not have included any of decedent’s wealth inclusion of decedent’s wealth in ms lee’s estate resulted in a dollar_figure overpayment of her estate’s federal estate_tax and decedent’s estate may equitably recoup ms lee’s estate’s claimed dollar_figure overpayment as a reduction of any deficiency determined in this case we decide whether petitioner may amend the petition to allege the affirmative defense of equitable_recoupment we hold that petitioner may not i decedent and ms lee background decedent died testate on date leaving a last will and testament dated date ms lee died testate on 1unless otherwise indicated section references are to the applicable versions of the internal_revenue_code and rule references are to the tax_court rules_of_practice and procedure date leaving a last will and testament dated date the wills of decedent and ms lee were drafted by barbara l de mare ms de mare counsel for the lees and later for their estates and were intended to include a deemed survivorship provision under which ms lee would be deemed to survive decedent if she died shortly before him the wills were administered as if decedent predeceased ms lee when in fact he had not and as if much of decedent’s wealth had passed to ms lee as his surviving_spouse the federal estate_tax returns of decedent’s estate and ms lee’s estate were similarly filed with respondent as if decedent had predeceased ms lee and as if much of his wealth had passed to her anthony j frese judge frese as executor of decedent’s estate claimed a marital_deduction for decedent’s estate for the value of the property that was deemed under the wills to have passed to ms lee as the surviving_spouse judge frese as executor of ms lee’s estate paid to respondent dollar_figure in federal estate_tax on behalf of ms lee’s estate which consisted in part of the property that was treated as passing to her from decedent 2judge frese as executor of ms lee’s estate also paid respondent dollar_figure in interest for the late payment of estate_tax resulting in a total_payment of dollar_figure ii audit of the estates and ms lee’s protective claim respondent audited both estate_tax returns respondent disallowed the marital_deduction claimed by decedent’s estate and advised ms lee’s estate to file a corresponding protective claim_for_refund on behalf of ms lee’s estate at the direction of respondent’s auditor ms de mare delivered a letter to the auditor on date asserting an informal claim_for_refund on behalf of ms lee’s estate attributable to the property that was treated as passing to ms lee under the deemed survivorship provision iii notice_of_deficiency petition and procedural history on date respondent issued decedent’s estate a notice_of_deficiency notice disallowing its marital_deduction because decedent was not actually survived by ms lee petitioner petitioned the court on date in contest of the notice respondent answered the petition on date on date the court ordered each party to file a memorandum setting forth i the issues of fact and law to be resolved by the court and ii a statement of the party’s legal position and theory the order stated that neither party would be allowed to advance a position or theory in the case unless it was mentioned in the memorandum on date petitioner filed petitioner’s memorandum without any mention of equitable_recoupment on date respondent moved the court for partial summary_judgment on the issue of whether decedent’s estate may benefit from the marital_deduction notwithstanding that decedent died after ms lee in estate of lee i we held that decedent’s intent that he be treated as if he predeceased ms lee was insufficient to qualify his estate for the marital_deduction under sec_2056 because ms lee actually had to survive decedent to qualify as a surviving_spouse for purposes of that section accordingly the marital_deduction sought by decedent’s estate was denied on date the parties filed a stipulation of settled issues stating that in accordance with our decision in estate of lee i the marital_deduction claimed by decedent’s estate was disallowed in full the parties also agreed that issues remaining for decision were whether decedent’s estate was liable for the addition_to_tax and the accuracy-related_penalty determined by respondent the court held a trial of the remaining issues on date and closed the evidentiary record at the end of the trial on date the court held in estate of lee v commissioner tcmemo_2009_84 estate of lee ii that neither the addition_to_tax nor the accuracy-related_penalty was applicable to this case the court directed at the end of that opinion that a decision be entered under rule iv subsequent claim_for_refund on date ms lee’s estate filed with respondent a second claim_for_refund referencing the court’s holding in estate of lee i respondent denied that claim on date respondent has yet to determine whether ms lee’s estate is entitled to a refund with respect to its first claim_for_refund ie the date letter that ms de mare delivered to respondent’s auditor v developments following estate of lee ii the parties have been unable to agree on a computation for entry of decision under rule on date petitioner moved the court for leave to file an amendment to petition petitioner desires to amend the petition to allege equitable_recoupment as an affirmative defense petitioner states that ms lee’s estate overpaid its federal estate_tax as a result of our ruling in estate of lee i and that decedent’s estate is allowed to recoup this dollar_figure overpayment as an offset to its estate_tax deficiency i overview discussion petitioner moves the court for leave to amend the petition to allege the affirmative defense of equitable_recoupment sec_6214 provides that this court may apply equitable_recoupment as a defense to the same extent it is available in civil tax cases before the u s district courts and the u s court of federal claims the court_of_appeals for the third circuit to which this case is appealable absent a stipulation to the contrary recognizes equitable_recoupment as a potential affirmative defense in civil matters see eg 355_f2d_233 3d cir accordingly petitioner may benefit from the applicability of equitable_recoupment to the extent that the issue is properly before this court and the law on the subject favors petitioner ii amendment of pleadings a overview rule a gives a petitioning taxpayer the right to amend the petition once before an answer is served afterwards a petition may be amended only by leave of the court or with the written consent of the commissioner id respondent served the answer in this case on date and objects to petitioner’s motion for leave to amend the petition therefore petitioner requires leave of the court to amend the petition rule a states that leave to amend a pleading shall be freely given when justice requires whether justice requires such an amendment is determined by examining the facts and circumstances surrounding the request in the light of sound reason and fairness see 84_tc_985 a court may consider various factors in determining whether to allow an amendment to a pleading out of time these factors include the timeliness of the motion for leave to amend the reasons for the delay and whether the moving party had sufficient prior opportunity to allege the matter contained in the requested amendment see 371_us_178 661_f2d_1022 5th cir see also 84_tc_355 n lacher v commissioner tcmemo_2000_260 affd 32_fedappx_600 2d cir notwithstanding these factors a court should deny a party’s request to amend a pleading where the party cannot prevail on the merits of the requested amendment see klamath-lake pharm association v 701_f2d_1276 9th cir 120_tc_62 98_tc_28 we turn to decide petitioner’s request for leave to amend the petition with these principles in mind b factor sec_1 timeliness of amendment a court should generally consider when weighing a request to amend a pleading whether an excuse for the delay exists and whether the opposing party would suffer unfair surprise disadvantage or prejudice see 110_tc_172 the court applies a heightened skepticism to an untimely request for an amendment that if granted would prejudice the other party see eg 11_tc_552 affd sub nom 188_f2d_254 6th cir petitioner aims to assert a new legal defense to the notice_of_deficiency years after petitioner petitioned the court and years after the court decided estate of lee i the event purportedly giving rise to the claim petitioner has had ample time to assert a claim of equitable_recoupment and respondent asserts and we agree that he would be unfairly prejudiced were we to allow petitioner to prosecute the claim of an estate_tax overpayment attributable to ms lee’s estate to that end petitioner acknowledges that the record would need to be reopened for further trial were the issue to be decided by the court at this time see eg law v commissioner supra pincite denying the commissioner’s motion for leave to amend the answer where a further trial would be necessary to decide the substance of the requested amendment manzoli v commissioner tcmemo_1989_94 denying as inexcusably late and prejudicial a motion for leave to amend the petition where the motion was made incident to the parties’ submission of their rule_155_computations affd 904_f2d_101 1st cir in addition ms lee’s estate is not a party before this court and respondent’s counsel represents that respondent does not have access to the administrative file of ms lee’s estate thus whether ms lee’s estate is entitled to the proffered overpayment is not readily ascertainable we note further that our date order instructed each party to file a memorandum that was intended to advise the parties and the court at the early stages of this proceeding as to each party’s legal positions and thus to eliminate any undue surprise disadvantage or prejudice contrary to the purpose of that order petitioner seeks to raise a new_matter late in the proceeding reasons for delay and prior opportunity to assert equitable_recoupment in certain cases the court may allow a party to raise a new_matter despite prejudice to the other party upon a showing of good cause for the delay eg the lack of opportunity to raise the matter earlier see eg 91_tc_344 we are not persuaded that this is one of those cases petitioner rests the claim for equitable_recoupment on this court’s opinion in estate of lee i which was filed on date the trial of this case occurred on date at which time the court closed the evidentiary record following estate of lee i and leading up to the trial of this case both parties submitted multiple filings with the court including status reports issues memoranda a stipulation of settled issues and other pretrial memoranda petitioner did not raise the application of equitable_recoupment in any of these filings on date the parties were ordered to file computations under rule pursuant to the court’s findings and conclusions only afterwards was equitable_recoupment asserted petitioner asserts that the request for leave to amend the petition is being made at this late stage of the proceeding because respondent only denied the date claim_for_refund after the evidentiary record closed we are unpersuaded that this assertion establishes good cause for the late request the second claim_for_refund was not made until more than year after the court decided estate of lee i in addition petitioner concedes that the first claim is still open and may be properly considered by a refund forum c ability to prevail on the merit sec_1 overview of equitable_recoupment equitable_recoupment has been a permissible affirmative defense in federal tax matters since the supreme court’s decision 3petitioner’s motion also tests the limits of rule c which generally frowns upon the introduction of new issues at the rule stage of a proceeding cf 130_tc_54 n permitting the taxpayer to assert equitable_recoupment at the rule stage of a proceeding because the issue was raised at an earlier stage of the proceeding and thus did not constitute a new issue within the meaning of rule c unlike the taxpayer in menard petitioner did not previously assert equitable_recoupment as an affirmative defense and accordingly the argument constitutes a new issue under rule c in 295_us_247 equitable_recoupment allows the bar of an expired statutory limitation period to be overcome in limited circumstances to prevent inequitable windfalls to a party that would otherwise result from inconsistent tax treatment of the same transaction item or event affecting the taxpayer or a sufficiently related_taxpayer see 494_us_596 n 329_us_296 301_us_532 equitable_recoupment operates out of fairness to reduce a taxpayer’s claim_for_refund or the government’s claim of deficiency 101_tc_551 in estate of mueller v commissioner supra pincite this court ruled that the party claiming the benefit of equitable_recoupment bears the burden of establishing its applicability that burden requires that the moving party prove the following the overpayment or deficiency for which recoupment is sought is barred by an expired period of limitation the time-barred overpayment or deficiency arose out of the same transaction item or taxable_event as the overpayment or deficiency before the court the transaction item or taxable_event has been inconsistently subjected to two taxes and if the transaction item or taxable_event involves two or more taxpayers there is sufficient identity of interest between the taxpayers that they should be treated as one see 130_tc_54 113_tc_6 the test set forth in estate of mueller is conjunctive and therefore the failure to satisfy any one of the four elements precludes relief under the doctrine whether petitioner’s proffered refund due ms lee’s estate is time barred a taxpayer must file a claim_for_refund with the commissioner before the taxpayer may file a suit_for_refund sec_7422 a taxpayer may not initiate a refund_suit until the earlier of months after the filing of the claim or the date on which the commissioner renders a decision on the claim sec_6532 ms lee’s estate filed a claim_for_refund on date which the commissioner denied on date ms lee’s estate also filed an earlier claim_for_refund on date which the commissioner has yet to decide petitioner concedes that the period of limitations remains open on the earlier claim but invites the court to decide the propriety of that claim in this case as part of an equitable_recoupment issue we decline to do 4in certain cases a sufficient identity of interest may exist between the estate of an individual and the estate of his or her spouse see eg 706_f2d_871 8th cir estate of buder v united_states f_supp 2d e d mo affd 436_f3d_936 8th cir so petitioner’s concession coupled with respondent’s acknowledgment that the earlier claim_for_refund has not yet been determined leaves unsatisfied one of the prerequisites to the doctrine_of equitable_recoupment iii conclusion we will deny petitioner’s motion for leave to amend the petition because justice does not require that we grant it we have considered all of the arguments made by the parties and to the extent that we have not specifically addressed them we conclude that they are without merit accordingly an appropriate order will be issued
